Citation Nr: 0731194	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for pleural plaque.

2.  Entitlement to service connection for esophageal cancer 
secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for pleural plaques secondary to asbestos exposure 
and assigned a noncompensable (0 percent) disability rating, 
effect from June 6, 2005, the date of the claim.  Thereafter, 
in an August 2006 rating action, the RO increased the 
disability evaluation to 10 percent, effective from June 6, 
2005.  

In a rating action dated in August 2006, the RO denied a 
claim of entitlement to service connection for esophageal 
cancer, secondary to asbestos exposure.

The veteran testified at an RO hearing in June 2006.  The 
veteran also testified before the undersigned Veterans Law 
Judge at a hearing in August 2007.  Transcripts of both 
hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in June 2005, May 2006, and April 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Increased rating, Pleural Plaques

The veteran contends he is entitled to an initial disability 
rating in excess of 10 percent for his service-connected 
pleural plaques.  

In July 2006 written correspondence, the veteran indicated 
that he had recently received treatment from his treating 
physician, T.J.R., M.D., and had been placed on daily oral 
medication for his breathing difficulties.  Also, at the 
Board hearing in August 2007, the veteran testified that 
additional private medical treatment records were available 
from the Kent County Memorial Hospital, and/or the Montgomery 
Memorial Hospital, since November 2006.  Those records must 
be obtained and associated with the veteran's claims file.

Service connection - Esophageal Cancer

The veteran is seeking entitlement to service connection for 
esophageal cancer due to exposure to asbestos in service.  
The veteran related that his duties as a ship fitter involved 
removing asbestos from boiler covers, repairing pipes covered 
with asbestos, and using asbestos sheets when welding.  He 
contends that this exposure to asbestos caused the 
development of esophageal cancer.  (See the veteran's written 
statement dated in August 2005).  The veteran has offered no 
other theory of entitlement to service connection for 
esophageal cancer.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  In an opinion by 
the VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on in-service asbestos exposure.  See VAOPGCPREC 4-00.

The Board notes that it is recognized in VA Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 
(December 13, 2005), that inhalation of asbestos fibers can 
cause cancers of the gastrointestinal tract.

The veteran's DD 214 confirms his military specialty (MOS) 
was ship-fitter (metal smith, SFM).  Service personnel 
records identify the specific naval vessels upon which the 
veteran served during service.  The RO has conceded that the 
veteran was most likely exposed to asbestos during his 
military service, and in fact the veteran is currently 
service-connected for pleural plaques secondary to asbestos 
exposure.  The veteran has testified that post-service, he 
worked for 20 years at BIF industries, a company that 
developed and manufactured products for the water/wastewater 
industry.  The veteran indicated that he worked in the stock 
room, but denied exposure to asbestos while there, or during 
any other post-service civilian occupation.  To date, the 
veteran has not yet been provided a VA medical examination 
for the purpose of ascertaining the etiology of his 
esophageal cancer.  For the foregoing reasons, the Board 
believes that this issue requires further development prior 
to adjudication, as provided in 38 U.S.C.A. § 5103A (d) 
(2002); 38 C.F.R. § 3.159(c) (4) (2007); see also Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).   

Finally, the veteran has testified that he has been in 
receipt of Social Security Administration (SSA) disability 
benefits since July or August 2006, specifically for 
esophageal cancer.  Those records should be obtained and 
associated with the claims file.  The VA has a duty to assist 
in gathering social security records when put on notice that 
the veteran is receiving social security benefits.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Masors v. 
Derwinski, 2 Vet.App. 180 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for pleural plaques and 
esophageal cancer disabilities since July 
2006.  Specific inquires should be made 
of T. J. R., M.D. and the Kent County 
Memorial Hospital. and the Montgomery 
Hospital.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

3.  The AMC/RO should schedule the 
veteran for appropriate VA medical 
examinations, to determine the current 
nature and severity of the service-
connected pleural disease and to 
ascertain, if possible, the etiology of 
the non-service connected esophageal 
cancer.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiners find it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, they 
should so indicate.  

Regarding the pleural disease, pulmonary 
function tests should be conducted.  
Spirometric pulmonary function testing 
should include FVC (Forced Vital 
Capacity), FEV-1 (Forced Expiratory 
Volume in one second), the FEV-1/FVC 
ratio, and the FEV-1 as a percentage of 
the predicted FEV-1.  Both pre- and post-
bronchodilation test results should be 
reported.  If post- bronchodilation 
testing is not conducted, the examiner 
should explain why it was not.

In addition to providing the result of 
pulmonary function tests and completing 
all relevant inquiries on the examination 
worksheet, the examiner is also requested 
to comment upon: (1) the frequency (per 
week) of episodes of respiratory failure; 
(2) the frequency of visits to a 
physician for required care of 
exacerbations: (3) the frequency of 
courses of systemic (oral or parenteral) 
corticosteroids, high-dose 
corticosteroids, or immuno-suppressive 
medications, (4) the frequency of 
inhalational or oral bronchodilator 
therapy; and (5) the use of inhalational 
anti-inflammatory medication.

Regarding the esophageal cancer, 
following the clinical examination and 
any tests that are deemed necessary, the 
physician is asked to thoroughly review 
the record, provide a clinical history, 
and express an opinion as to the medical 
probability that:

(a) It is at least as likely as not (50 
percent or greater probability) that the 
veteran has asbestos-related esophageal 
cancer and, if so, (b) whether it is at 
least as likely as not that esophageal 
cancer is linked to in-service exposure 
to asbestos.  The examiner is also asked 
to comment upon the relevance, if any, of 
the esophageal cancer in the setting of 
Barrett's esophagus, specifically as it 
related to the veteran.  

4.  The veteran is to be notified of the 
date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After undertaking any further 
development deemed appropriate, the 
AMC/RO should readjudicate the issues on 
appeal.  If the benefit sought is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, to include all applicable 
regulations, and afforded an opportunity 
to respond. Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



